Appeal of STEVENS MANUFACTURING CO.Stevens Mfg. Co. v. CommissionerDocket No. 661.United States Board of Tax Appeals1 B.T.A. 610; 1925 BTA LEXIS 2861; February 25, 1925, decided Submitted January 26, 1925.  *2861  Taxpayer shown to have kept its books on a fiscal year basis which clearly reflected its income and is therefore entitled to file its returns on that basis.  James V. Giblin, C.P.A., for the taxpayer.  Arthur H. Fast, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *610  Before JAMES, STERNHAGEN, TRAMMELL, and TRUSSELL.  This appeal involves income and profits taxes for the taxable year 1921.  It is based upon the contention of the taxpayer that it should be permitted to file its income and profits tax return upon a fiscal year basis ending September 30, instead of upon a calendar year basis.  FINDINGS OF FACT.  The taxpayer is a corporation organized and existing under the laws of Massachusetts.  It filed its income and profits tax returns for prior years, as well as the year involved in this appeal, upon a calendar year basis.  It took inventories four times a year, one of which times was as of September 30.  The only time, however, that physical inventories were taken was in September.  At other times the inventories were merely book adjustments.  Books were closed at approximately September 30 of each year.  An*2862  annual statement was *611  made as of September 30, which showed a summary of the expenses which included the statements which had been made for the prior quarterly periods.  The minutes of the directors' meetings at the time of the organization of the corporation in 1892 show that a fiscal year basis was established as of September 30 and no change has been made in the accounting period since that date.  DECISION.  The taxpayer is entitled to file returns upon the fiscal year basis ending in September and its tax liability should be redetermined accordingly.  Final determination of the deficiency, if any, will be settled on 10 days' notice in accordance with Rule 50.